Citation Nr: 9907581	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  95-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for surgical scar 
on the left deltoid.

2.  Service connection for headaches.

3.  Service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to June 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
headaches, vertigo, and left shoulder disability.

The appellant appeared at a hearing held at the RO on April 
1, 1997.  A transcript of that hearing has been associated 
with the record on appeal.

The case was certified to the Board by the Jackson, 
Mississippi, VARO.


REMAND

The issue certified to the Board related to the appellant's 
left arm disability was compensation under 38 U.S.C.A. § 1151 
for residuals of left shoulder surgery.  The appellant is 
service connected for a surgical scar on the left deltoid.  
The scar is a residual of the shoulder surgery.  The 
appellant's complaints of tenderness of the scar and 
limitation of function of his left arm may be addressed under 
the appropriate disability ratings.  See, e.g., 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (1998).  The issue 
raised by the appellant, and not developed or addressed by 
the Columbia, South Carolina, RO, is entitlement to a 
compensable rating for a surgical scar on the left deltoid.

With regard to the appellant's claims of service connection 
for headaches and vertigo, at the April 1, 1997 hearing, the 
appellant testified that post service, he was treated by a 
Dr. Frandon Henderson of Columbia, South Carolina, for 
complaints of headaches and vertigo.  VA is obliged under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence needed to complete his or her applications.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The appellant was 
not advised to obtain records from Dr. Henderson.

At a June 1996 VA neurologic examination, the examiner noted 
that it was "important," in evaluating the appellant's 
complaints of vertigo and headaches, that the appellant 
undergo an electronystagmous test.  No such test was 
conducted.

Accordingly, the matters on appeal are REMANDED for the 
following:

1.  The RO should inform the appellant, 
in writing, that he is free to furnish 
any additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The appellant should be advised, in the 
same written communication, of his 
obligation to cooperate with the 
development of the appealed claims, which 
includes his duty to report for all 
scheduled medical examinations.  He 
should also be informed that the 
consequences of his failing to report for 
a VA examination without good cause might 
include the denial of his claims for 
additional VA benefits.  See, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
including the aforementioned Dr. 
Henderson who treated the appellant for 
headaches and vertigo since June 1977.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO should schedule the appellant 
for a complete examination, to include an 
electronystagmous test if deemed 
appropriate by the examiner, in order to 
evaluate the appellant's complaints of 
vertigo and headaches.  Any recommended 
specialty examinations should be 
conducted.  The examiner should review 
the file, examine the appellant, and 
provide a legible report expressing his 
opinion as to whether the appellant has 
an identifiable disability, related to 
his complaints of headaches and vertigo 
and whether it is as likely as not that 
any such disability is related to the 
appellant's inservice complaints of 
headaches.

4.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

If, upon re-adjudication of the above matters, any one of the 
benefits sought on appeal remains denied, a Supplemental 
Statement of the Case (SSOC) should be provided to the 
appellant and his representative, with an appropriate period 
to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The appellant hereby is advised that the purpose of this 
REMAND is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 5 -


